                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDERSON COUTINHO-SILVA, :                    CIVIL NO. 1:19-CV-00783
                          :
           Plaintiff,     :
                          :
        v.                :
                          :                   (Chief Magistrate Judge Schwab)
UNITED STATES OF AMERICA, :
et al.,                   :
                          :
           Defendants.    :

                                     ORDER
                                    April 2, 2020

      Following a status conference and pursuant to the discussion at the

conference, IT IS HEREBY ORDERED that Defendants’ motion to dismiss or in

the alternative for summary judgment (doc. 26) is DISMISSED as moot.

Defendants have 30 days from April 2, 2020, to file responsive pleadings. Upon

receipt of any motions and briefs in support thereof, and in accordance with Local

Rule 7.6, Plaintiff will have 14 days from the date of service of Defendants’ brief

to file a brief in opposition. Pursuant to Local Rule 7.7, Defendants may file a

reply brief within 14 days of being served with a copy of Plaintiff’s brief in

opposition. All briefs must conform to the requirements of Local Rule 7.8.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              Chief United States Magistrate Judge
2
